UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas 77073 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At November 1, 2008, there were 13,165,152 shares outstanding of the issuer’s common stock, par value $0.01 per share STERLING CONSTRUCTION COMPANY, INC. Quarterly Report on Form 10-Q for the period ended September 30, 2008 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1.CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 3 NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4.CONTROLS AND PROCEDURES 20 EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES 20 CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING 20 INHERENT LIMITATIONS OF EFFECTIVENESS OF CONTROLS 20 PART II – OTHER INFORMATION 21 ITEM 6.EXHIBITS 21 SIGNATURES 22 2 Table of Contents PART I Item 1Condensed Consolidated Unaudited Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) (Unaudited) September 30, December31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 62,094 $ 80,649 Short-term investments 17,383 54 Contracts receivable, including retainage 67,241 54,394 Costs and estimated earnings in excess of billings on uncompleted contracts 7,991 3,747 Inventories 1,099 1,239 Deferred tax asset, net 1,006 1,088 Prepaid Federal income tax 1,075 Deposits and other current assets 1,278 1,779 Total current assets 159,167 142,950 Property and equipment, net 78,582 72,389 Goodwill 57,232 57,232 Other assets, net 1,732 1,944 Total assets $ 296,713 $ 274,515 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 30,488 $ 27,190 Billings in excess of costs and estimated earnings on uncompleted contracts 25,120 25,349 Current maturities of long term obligations 74 98 Income taxes payable 1,102 Other accrued expenses 9,924 7,148 Total current liabilities 65,606 60,887 Long-term liabilities: Long-term debt, net of current maturities 60,501 65,556 Deferred tax liability, net 9,288 3,098 Minority interest in subsidiary 7,557 6,362 Total long-term liabilities 77,346 75,016 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.01 per share; authorized1,000,000shares, none issued Common stock, par value $0.01 per share; authorized 19,000,000shares, 13,142,932 and 13,006,502 shares issued and outstanding 131 130 Additional paid-in capital 148,700 147,786 Retained earnings (deficit) 4,930 (9,304) Total stockholders’ equity 153,761 138,612 Total liabilities and stockholders’ equity $ 296,713 $ 274,515 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 Revenues $ 114,148 $ 77,714 $ 305,802 $ 217,877 Cost of revenues 101,576 69,799 273,389 196,284 Gross profit 12,572 7,915 32,413 21,593 General and administrative expenses (3,201 ) (3,257 ) (10,090 ) (8,750 ) Other income (expense) 61 (41 ) 433 Operating income 9,432 4,658 22,282 13,276 Interest income 303 480 813 1,421 Interest expense (144 ) (13 ) (426 ) (55 ) Income beforeincome taxes andminority interest 9,591 5,125 22,669 14,642 Income tax expense (3,245 ) (1,682 ) (7,616 ) (4,890 ) Minority interest in earnings ofsubsidiary (368 ) (819 ) Net income $ 5,978 $ 3,443 $ 14,234 $ 9,752 Net income per share: Basic $ 0.46 $ 0.31 $ 1.09 $ 0.89 Diluted $ 0.44 $ 0.29 $ 1.04 $ 0.83 Weighted average number of commonshares outstanding used in computing per share amounts: Basic 13,125,671 11,003,346 13,101,766 10,962,009 Diluted 13,705,477 11,774,116 13,702,800 11,765,287 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents STERLING
